DETAILED ACTION
This office action is in response to amendment filed on 12/14/2021.
Claims 1, 7 and 13 are amended.
Claims 1 – 18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einkauf et al (US 20160323377, hereinafter Einkauf), in view of Cropper et al (US 20170063722. hereinafter Cropper), and further in view of Shyam et al (US 20110107358, hereinafter Shyam).

As per claim 1, Einkauf discloses: A system for use in a distributed computing environment, for automatically scaling a cluster based on metrics being monitored, comprising: 
(Einkauf figure 1 and [0049]: “any of the worker nodes 320 and/or master node(s) 310 may be implemented as virtual compute instances or as physical compute instances”.)
wherein the cluster is associated with an exporter process and an alert manager, that monitors cluster metrics associated with the cluster and its nodes; (Einkauf [0048]: monitoring component 350 may gather and analyze such metrics or may gather the metrics and pass them to a separate auto-scaling rules engine for analysis, after which the auto-scaling rules engine may determine whether and when there is a need to perform auto-scaling actions.)
wherein various ones of the metrics are associated with user-configured alerts that trigger or otherwise indicate that the cluster should be scaled; (Einkauf [0036]: the method may include a service provider or service receiving input from a client associating one or more auto-scaling policies with a cluster of nodes. As illustrated in this example, each of the policies may be dependent on one or more trigger conditions and may specify a particular auto-scaling action to be taken if/when trigger conditions are met (e.g., increasing or decreasing the number of nodes in the cluster or within an instance group within the cluster).)
whereupon a particular alert being raised, that is associated with a particular alert, a callback handler associated with the cluster automatically scales the cluster by bringing up one or more new nodes, adding the new nodes to cluster; (Einkauf [0038]: “if and when an auto-scaling trigger condition is detected based on the obtained and/or aggregated metrics, shown as the positive exit from 240, the method may include initiating the taking of the corresponding auto-scaling action, as in 250. For example, the number of nodes in the cluster (or within an instance group thereof) may be increased or decreased in response to a corresponding auto-scaling trigger condition being met”; [0033]: “in response to determining that an auto-scaling trigger condition evaluates true, the auto-scaling rules engine 165 may send a notification to resource manager 150 indicating that an automatic scaling should be performed, in response to which resource manager 150 (mapped to the claimed callback handler) may initiate the addition or removal of resource capacity for the affected instance group(s)”.)

Einkauf did not explicitly disclose:
and includes one or more colocated partitions distributed across the nodes, said distribution being based upon a partition assignment plan;
and wherein upon the callback handler adding the new nodes to the cluster, the callback handler reassigns a selection of existing colocated partitions to the new nodes added to the cluster, wherein said reassignment of the selection of existing collocated partitions is based upon a determined partition reassignment plan, said partition reassignment plan being determined by the callback handler, said determination of the partition reassignment plan being based upon cluster metrics and annotation passed to the callback handler by the alert manager.  

However, Cropper teaches:
(Cropper [0014]: “The shared pool of configurable computing resources has a set of physical hosts, a set of virtual machines, and a set of containers. A set of resource usage data for the set of containers is monitored to detect a triggering event which corresponds to the set of resource usage data. Using the set of resource usage data, a container arrangement is determined. The container arrangement indicates a relationship with respect to the set of containers, the set of virtual machines, and the set of physical hosts”)
and reassigning a selection of existing colocated partitions to the new nodes, wherein said reassignment of the selection of existing collocated partitions is based upon a determined partition reassignment plan, said determination of the partition reassignment plan being based upon cluster metrics. (Cropper [0016]: “When a new container engine virtual machine is required due to lack of sufficient resource in existing virtual machines, cloud management software can dynamically deploy a new virtual machine using the image. The placement logic can be utilized to filter the hosts to create a new virtual machine on an appropriate host”; [0017]: “a container on one virtual machine is exceeding some defined threshold, the cloud management software may initiate a container live migration of the container to another virtual machine in the container cluster or create a new virtual machine in one of the hosts in the container cluster host group and use the container live migration to move the container into the newly created container host. Likewise, new containers can be placed into existing container hosts or new container hosts based on resource monitoring of the host to determine available capacity and perform fit analysis based on the resource requirements of the container. Altogether, performance or efficiency benefits when managing a shared pool of configurable computing resources which has a set of containers may occur (e.g., speed, flexibility, load balancing, responsiveness, availability, resource usage, productivity). Aspects may save resources such as bandwidth, processing, or memory”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Cropper into that of Einkauf in order to have the one or more colocated partitions distributed across the nodes, said distribution being based upon a partition assignment plan; and reassigning a selection of existing colocated partitions to the new nodes, wherein said reassignment of the selection of existing collocated partitions is based upon a determined partition reassignment plan, said reassignment plan being determined by the callback handler. Einkauf [0049] teaches the resource instances be virtual compute instances, and Cropper extends that by teaching migrating containers to new host based on resource utilization metrics, such combination would result in optimized performance for the cluster, such combination would enhance the overall appeals of all references.

Shyam teaches:
said partition reassignment plan being determined by the callback handler, and said determination of the partition reassignment plan being based upon annotation passed to the callback handler by the alert manager. (Shyam figure 8 and [0075] – [0081]: “health check message is sent from the client 110 or from another server node to the metadata server 120. The client 110 and the other server node can also be checking for heartbeats from the metadata server 120. A second timeout period that is shorter than the first (RPC) timeout period is associated with the health check message and heartbeats… an alert message 602 is sent from device (e.g., either the client 110 or another server node) that issued the health check message to the metadata server 120 or that is monitoring the heartbeats from the metadata server 120. The alert 602 is sent to the central management server in response to the timing out of the health check message or in response to a lack of heartbeats from the metadata server 120. The alert 602 serves to notify the central management server of such a condition… the pending RPC request is canceled. As noted, the RPC request can be canceled when the health check message times out, or when a lack of heartbeats is detected, or when the alert 602 is sent, or when a message 604 is received from the central management server”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Shyam into that of Einkauf and Cropper in order to have the partition reassignment plan being determined by the callback handler, and said determination of the partition reassignment plan being based upon annotation passed to the callback handler by the alert manager, such combination would allow the callback handler to implement appropriate actions in event of alert based on annotations issued by the alert manager, and improve the corrective actions, such combination would enhance the overall appeals of all references.

As per claim 2, Einkauf, Cropper and Shyam further teach:
The system of claim 2, wherein the reassigning of the selection of existing colocated partitions to the new nodes enables a load performed by the cluster within the distributed computing environment to be more evenly distributed across the nodes of the cluster. (Cropper [0013].)


As per claim 7, it is the method variant of claim 1 and is therefore rejected under the same rationale.
As per claim 8, it is the method variant of claim 2 and is therefore rejected under the same rationale.
As per claim 13, it is the non-transitory computer readable storage medium variant of claim 1 and is therefore rejected under the same rationale.
As per claim 14, it is the non-transitory computer readable storage medium variant of claim 2 and is therefore rejected under the same rationale.

Claims 3 – 5, 9 – 11 and 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einkauf, Cropper and Shyam, further in view of Tseng et al (US 20190095252. hereinafter Tseng).

As per claim 3, Einkauf, Cropper and Shyam did not teach:

However, Tseng teaches:
The system of claim 2, wherein the distributed computing environment is a Kafka environment, including that the cluster is a Kafka cluster, the nodes are Kafka brokers, the partitions are Kafka partitions, and the callback handler is a Kafka operator. (Tseng [0027])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Tseng into that of Einkauf, Cropper and Shyam in order to have the distributed computing environment is a Kafka environment, including that the cluster is a Kafka cluster, the nodes are Kafka brokers, the partitions are Kafka partitions, and the callback handler is a Kafka operator. It is an obvious design choice to use Kafka configuration and is therefore rejected under 35 USC 103.

As per claim 4, Einkauf, Cropper, Shyam and Tseng further teach:
The system of claim 3, wherein the Kafka cluster is automatically scaled up or down, depending on a current workload and in accordance with user-configured alerts. (Einkauf [0038]: “if and when an auto-scaling trigger condition is detected based on the obtained and/or aggregated metrics, shown as the positive exit from 240, the method may include initiating the taking of the corresponding auto-scaling action, as in 250. For example, the number of nodes in the cluster (or within an instance group thereof) may be increased or decreased in response to a corresponding auto-scaling trigger condition being met, in different embodiments”.)  

As per claim 5, Einkauf, Cropper, Shyam and Tseng further teach:
The system of claim 3, wherein the cluster metrics are received by a metrics collector. (Einkauf [0048]: monitoring component 350 may gather and analyze such metrics or may gather the metrics and pass them to a separate auto-scaling rules engine for analysis, after which the auto-scaling rules engine may determine whether and when there is a need to perform auto-scaling actions.)

As per claim 9, it is the method variant of claim 3 and is therefore rejected under the same rationale.
As per claim 10, it is the method variant of claim 4 and is therefore rejected under the same rationale.
As per claim 11, it is the method variant of claim 5 and is therefore rejected under the same rationale.
As per claim 15, it is the non-transitory computer readable storage medium variant of claim 3 and is therefore rejected under the same rationale.
As per claim 16, it is the non-transitory computer readable storage medium variant of claim 4 and is therefore rejected under the same rationale.
As per claim 17, it is the non-transitory computer readable storage medium variant of claim 5 and is therefore rejected under the same rationale.

Claims 6, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einkauf, Cropper, Shyam and Tseng, and further in view of Mishalov et al (US 20180048545, hereinafter Mishalov).

As per claim 6, Einkauf, Cropper, Shyam and Tseng did not teach:
The system of claim 5, wherein the metrics collector is a JMX exporter that communicates the cluster metrics to the exporter process and the alert manager.  
However, Mishalov teaches:
The system of claim 5, wherein the metrics collector is a JMX exporter that communicates the cluster metrics to the exporter process and the alert manager.  (Mishalov [0025])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Mishalov into that of Einkauf, Cropper, Shyam and Tseng in order to have the distributed computing environment is a Kafka environment, including that the cluster is a Kafka cluster, the nodes are Kafka brokers, the partitions are Kafka partitions, and the callback handler is a Kafka operator. It is merely an obvious design choice to use JMX exporter as the metrics collector, and is therefore rejected under 35 USC 103.

As per claim 12, it is the method variant of claim 6 and is therefore rejected under the same rationale.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196